RENDER and Opinion Filed August 22, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00780-CV

                         IN THE INTEREST OF K.A.C., A CHILD

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-94-06780-Z

                            MEMORANDUM OPINION
                       Before Justices Bridges, Francis, and Lang-Miers
                                  Opinion by Justice Francis
       Before the Court is the parties’ agreed motion to dismiss this appeal. The parties have

informed the Court that they have entered into an Agreed Order on Receivership in the trial court

and they ask this Court to render judgment effectuating their agreement. We grant the parties’

motion and render judgment effectuating the parties’ agreement.           See TEX. R. APP. P.

42.1(a)(2)(A).




140780F.P05                                       /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF K.A.C., A CHILD                 On Appeal from the 256th Judicial
                                                   District Court, Dallas County, Texas.
No. 05-14-00780-CV                                 Trial Court Cause No. DF-94-06780-Z.
                                                   Opinion delivered by Justice Francis.
                                                   Justices Bridges and Lang-Miers,
                                                   participating.

       In accordance with this Court’s opinion of this date, judgment is RENDERED in
accordance with the Agreed Order on Receivership signed by the trial court on August 14, 2014.

       It is ORDERED that appellee Gregory Campbell recover his costs of this appeal from
appellant CitiMortgage, Inc.


Judgment entered August 22, 2014




                                             –2–